 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                    No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                             ORDER
15                       Defendants.
16

17

18                  Defendants have filed two motions regarding payment of the court-appointed

19   neutral expert. The first motion, filed April 4, 2019, is a motion under Federal Rule of Civil

20   Procedure 67 for leave to deposit payments for the neutral expert in the court’s registry or, in the

21   alternative under Federal Rule of Civil Procedure 60(b) to modify the court’s December 14, 2018

22   and January 8, 2019 orders appointing the neutral expert, ECF Nos. 6033, 6064 (hereafter

23   “appointment orders”). ECF No. 6121. The second motion, filed May 24, 2019, is for disclosure

24   of the neutral expert’s billing records, which have been filed under seal, for stay of any further

25   direct payment to the neutral pending disclosure of the records, and for deposit of funds into the

26   court registry instead of direct payment pending resolution of the motion. ECF No. 6160.

27   Plaintiffs have filed oppositions to both motions, ECF Nos. 6138, 6176, and defendants have filed

28
                                                        1
 1   replies, ECF Nos. 6149-1, 6189-1.1 The neutral expert has also filed a response to the motion for
 2   disclosure of his firm’s itemized billing records. ECF No. 6173.
 3                  This court’s orders appointing the neutral expert referred the matter of payment to
 4   the assigned magistrate judge. See ECF Nos. 6033 at 4-5, 6064 at 5-6. With the exception of the
 5   order for payment of services rendered in December 2018, which this court issued, ECF No.
 6   6083, the magistrate judge has issued orders for payment of the neutral expert’s services through
 7   April 2019, when his work was complete. See ECF Nos. 6178 (Order for payment of April 2019
 8   services), 6155 (Order for payment of March 2019 services), 6115 (Order for payment of
 9   February 2019 services), 6107 (Order for payment of January 2019 services), 6146 (minute order
10   reflecting Neutral Expert Report received 4/22/2019).
11                  Both of defendants’ motions seek relief from future court-ordered payments
12   directly to the neutral expert. Defendants’ request for stay pending ruling on the first motion was
13   denied by this court on April 9, 2019. ECF No. 6122. As discussed above, this court or the
14   assigned magistrate judge has ordered payment for all services rendered by the neutral expert.
15   Through its courtroom deputy, the court has received confirmation from the neutral expert that he
16   has received all court-ordered payments. Accordingly, defendants’ motions are moot to the
17   extent they seek to avoid direct payment to the neutral expert. “‘The basic question in
18   determining mootness is whether there is a present controversy as to which effective relief can be
19   granted.’” Feldman v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008) (quoting Northwest
20   Environmental Defense Center v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)). Because
21   defendants have made all required payments to the neutral expert, there are no future payments to
22   be stayed and no funds to be deposited into the court registry pending payment.
23                  Defendants’ request for disclosure of the neutral expert’s itemized billing records,
24   which is attendant to their other requests, will be denied. The records are being maintained under
25   seal and are fully available to the Court of Appeals should that court request them. Given the
26
            1
27            In both instances, defendants filed requests for leave to file reply briefs; the court
     granted both requests. ECF Nos. 6157, 6190.
28
                                                         2
 1   ongoing proceedings in this court concerning the contents of the neutral expert’s report, including
 2   but not limited to the evidentiary hearing set for this September, the court is persuaded that the
 3   itemized billing records should remain under seal to protect the integrity of the investigation and
 4   the privacy of witnesses involved in the investigation at least until such time as all court
 5   proceedings related to that report have concluded.
 6                  In accordance with the above, IT IS HEREBY ORDERED that:
 7                  1. Defendants’ April 4, 2019 motion, ECF No. 6121, is denied; and
 8                  2. Defendants’ May 24, 2019 motion, ECF No. 6160, is denied.
 9   DATED: July 10, 2019.
10

11
                                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
